—Appeal by defendant from a judgment of the Supreme Court, Richmond County (Felig, J.), rendered January 15, 1981, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence as a second felony offender.
Judgment affirmed.
The police had probable cause to arrest defendant, who was found in the area where a perpetrator fitting his description had been spotted leaving a getaway car and where an already apprehended and identified accomplice maintained her residence. Together with the close match between the detailed physical description given to the police and defendant’s appearance, this information provided the basis for reasonable cause to believe defendant had committed the crime in question (CPL 140.10 [1] [b]; see, People v Van Burén, 87 AD2d 900).
We find the sentence imposed was appropriate and also find no merit to defendant’s remaining contentions. Mangano, J. P., Thompson, Bracken and Brown, JJ., concur.